Citation Nr: 9934808	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

Entitlement to service connection for impaired hearing, 
left ear.

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 through 
June 1969.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Purple 
Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In March 1997, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  The 
veteran appealed that decision, and in August 1998, 
following further development of the record, the RO 
granted entitlement to service connection for tinnitus 
and assigned a 10 percent disability rating.  As to the 
issue of service connection, that decision represented a 
full grant of benefits.  The veteran was notified of that 
decision, as well as his appellate rights, and he did not 
submit a Notice of Disagreement to initiate the appellate 
process with regard to any other aspect of that decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).  Therefore, no issues involving tinnitus are 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the increased rating issue on appeal has 
been obtained by the RO.

2.  The claim of entitlement to service connection for 
impaired hearing in the left ear is not plausible.

3.  The veteran's PTSD is manifested primarily by a 
mildly-to-moderately depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; a blunted affect; denial; 
hypervigilance; severe irritability; isolative behavior; 
and chronic feelings of emptiness and loneliness, 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
impaired hearing in the left ear is not well grounded.  
38 U.S.C.A. § 5107(a) (1999).

2.  The criteria for a 30 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Left Ear Hearing

The veteran seeks service connection for impaired hearing 
in his left ear.  Service connection connotes many 
factors, but basically, it means that the facts, shown by 
the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident 
with service in the Armed Forces, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Even if the 
disease at issue is diagnosed after the veteran's 
discharge service, service connection may still be 
granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For certain disabilities, such as a 
sensorineural hearing loss, service connection may be 
presumed when that disability is shown to a degree of 10 
percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  That does 
not mean, however, that the veteran need demonstrate such 
manifestations in service.  Rather, it means that the 
evidence must demonstrate such manifestations currently 
and that the veteran may then submit evidence to 
establish a nexus between the current hearing loss 
disability and service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

The threshold question is whether the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 
8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The evidence shows that left ear hearing loss disability 
for VA purposes was first clinically demonstrated in 
August 1998, during a VA examination.  Audiological 
testing revealed the following pure tone thresholds in 
decibels in the left ear:



HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
60
55

The diagnosis was moderate high frequency hearing loss.  
The veteran contends that such hearing impairment is 
primarily the result of exposure to artillery fire 
associated with combat service.  Special considerations 
attend the cases of combat veterans.  38 U.S.C.A. § 1154 
(West 1991); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  Section 1154(b) provides as follows:

In the case of any veteran who 
engaged in combat with the enemy in 
active service with a military, 
naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, [VA] shall 
accept as sufficient proof of service 
connection of any disease or injury 
alleged to have been incurred in or 
aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of 
such injury or disease, if consistent 
with the circumstances, conditions, 
or hardships of such service, 
notwithstanding the fact that there 
is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall 
resolve every reasonable doubt in 
favor of the veteran. Service 
connection of such injury or disease 
may be rebutted by clear and 
convincing evidence to the contrary.  
The reasons for granting or denying 
service connection in each case shall 
be recorded in full.

The veteran's receipt of the Purple Heart medal 
establishes that he participated in combat during the 
period in which he contends that he also sustained 
acoustic trauma.  As such, the evidence of record is 
sufficient to establish that the veteran sustained 
acoustic trauma in service.  Nevertheless, he must still 
meet his evidentiary burden with respect to service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals, hereinafter Court) recognized that, while § 
1154(b) relaxed the evidentiary requirement to establish 
the fact that an injury had been sustained in service, it 
did not relax the requirement for competent medical 
evidence of a nexus between the current disability and 
service.  

A review of the record is negative for any evidence of 
hearing impairment in the left ear in service or any 
evidence of a left ear hearing loss disability to a 
compensable degree during the first year after the 
veteran's discharge from service.  Moreover, there is no 
competent evidence of a nexus between the current left 
ear hearing loss disability and an event in service, 
including the aforementioned acoustic trauma.  The only 
reports of such a relationship are offered by the veteran 
(See transcript of the veteran's hearing held at the RO 
in June 1998).  While he is qualified to report symptoms 
that are capable of lay observation, he is not qualified 
to render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the claim is not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the 
Court has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render 
the claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, however, VA has already 
provided such information in evidence requests to the 
veteran, in the Statement of the Case (SOC), and in a 
Supplemental Statement of the Case (SSOC).  Moreover, the 
veteran has not cited any outstanding evidence which 
could support his claim.  Consequently, the Board is of 
the opinion that there is no need to further inform the 
veteran of the evidence necessary to render the claim 
well grounded.

II.  PTSD

Unlike the foregoing, the veteran's claim of entitlement 
to an increased rating for PTSD is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board 
has found nothing in the historical record which would 
lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability. 

The RO's May 1997 decision which assigned a 10 percent 
rating for PTSD, effective from December 9, 1996, was an 
initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation."  As such, when an initial rating award is 
at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 10 percent 
rating is warranted when there is occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
A 30 percent rating is warranted when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
warranted for total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence shows that the veteran has not received 
psychiatric medication or treatment for PTSD, either on 
an inpatient or outpatient basis.  However, he has 
undergone a VA social work survey in January 1997 and VA 
psychological examinations in April 1997 and March 1999.  
The results of those evaluations are generally consistent 
and show that his PTSD is manifested, in part, by a 
mildly-to-moderately depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often);and 
chronic sleep impairment.  He also demonstrates a blunted 
affect; denial; and hypervigilance.  He acknowledges 
treating others harshly and experiences severe 
irritability and loss of control at work.  Although the 
examiners conclude that the veteran has mild vocational 
impairment, his social impairment is more severe, and 
there is evidence of 2 failed marriages; isolative 
behavior; and chronic feelings of emptiness and 
loneliness.  While the degree of social impairment is not 
dispositive of the issue, it must be considered in 
arriving at the proper disability rating.  38 C.F.R. 
§ 4.126(b).  Overall, the veteran has a Global Assessment 
of Functioning (GAF) score of 60 which is indicative of 
moderate difficulty in social, occupational, or school 
functioning.  (GAF is global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [DSM-IV] reflects the 
psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995)).  On balance, such evidence 
suggests more than the mild or transient symptoms called 
for by the 10 percent rating.  Accordingly, the Board is 
of the opinion that the veteran's symptoms more nearly 
approximate the requirements for a 30 percent rating for 
PTSD.  

In arriving at this decision, the Board has considered 
the possibility of a still-higher schedular evaluation; 
however, there is no evidence of occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation.  Therefore, the Board finds 
no evidentiary basis for a schedular rating in excess of 
30 percent.  As noted above, the veteran's symptomatology 
generally has been consistent; and, therefore, there is 
also no plausible basis to award staged ratings.

Finally, it should be noted that the Board has considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating commensurate with 
the average earning capacity impairment due exclusively 
to his PTSD.  The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

In this case, however, there is no evidence of marked 
interference with employment, such as work missed or 
termination from employment, mutual or otherwise, because 
of the veteran's PTSD.  Moreover, there is no evidence 
that he has required frequent hospitalization for that 
disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated 
by the 30 percent evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension 
purposes for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to service connection for impaired hearing, 
left ear, is denied.

Entitlement to a rating of 30 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

